BEGHE, J., concurring: This Court, having no general supervisory authority over respondent’s operations (see United States v. Payner, 447 U.S. 727, 731, 737 (1980)), has traditionally refrained from trying to tell him how to do his job. However, the misconduct of respondent’s agents in this case has been so egregious that I feel compelled to urge respondent to take some action, if he has not already done so, to reduce the likelihood of comparable misconduct in future cases. CHABOT and COLVIN, JJ., agree with this concurring opinion.